Citation Nr: 1205323	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

The Veteran contends that he should be service connected for his tinnitus because he was subjected to acoustic trauma while serving in the Navy in Vietnam.  Specifically the Veteran was subjected to acoustic trauma during combat situations firing small arms artillery such as machine guns, shotguns, rifles, and handguns.  Upon review of the Veteran's service treatment records, the Board notes that the July 1964 entrance examination for active duty did not note any complaints of tinnitus and the Veteran's hearing was, with exception of the 4000 Hz in the left ear, within normal limits.  The Board notes that the July 1968 exit examination provided an audiological evaluation of 15/15 on the whispered voice test and listed no complaints regarding tinnitus.  There are no complaints regarding tinnitus or other problems with the Veteran's ears in the service treatment records.  

The Veteran was afforded a VA examination in September 2008 to include an addendum opinion in December 2008.  The examination report noted that the Veteran was unable to specify the exact date of onset, but that his tinnitus began shortly after returning from Vietnam.  The Veteran further noted that his tinnitus occurred 1-2 times a day and lasted from a few minutes to a few hours.  The Veteran further described his tinnitus as sometimes pulsating and sometimes a steady tone.  After reviewing the Veteran's claims file and employee health and ENT audiograms, the examiner opined that the Veteran's tinnitus was not caused by or the result of acoustic trauma during military service.  The examiner further explained that the Veteran's induction audiogram was consistent with clinically normal hearing and the examiner noted that the Veteran's separation examination was a spoken whisper examination which could not be used to diagnose or rule out hearing loss.  The examiner then cited a Kansas City VAMC employee health audiogram from 1992 that revealed clinically normal hearing in the right ear and essentially normal hearing (did not meet VA criteria) in the left ear.  The Veteran's military occupational specialty was not consistent with acoustic trauma.  The Veteran reported a post-military history of occupational noise exposure and according to the September 2008 VA examiner, employee health audiograms at the Kansas City VAMC show the development of sensorineural hearing loss following the 1992 audiogram documenting post-military progressive hearing loss not related to acoustic trauma during military service.  The examiner noted that the Veteran's tinnitus was not consistent with acoustic trauma.  Indeed the examiner noted that the reported tinnitus was not pathological and there were multiple etiologies for tinnitus.  Finally the examiner noted that evidence of tinnitus was not found in the Veteran's claims file.  The December 2008 addendum opinion noted that it was less likely than not tinnitus resulted from acoustic trauma during military service.  The Veteran may have been exposed to high noise levels during military service but there was no evidence the noise exposure resulted in tinnitus.  In fact, the examiner noted that the information in the claims file argued against that fact in that it was clearly documented that the hearing loss began long after military service, most likely from post-military noise exposure or other unknown etiology, and that the Veteran's tinnitus was most likely caused by the same etiology that caused the hearing loss.

The Board notes that the September 2008 VA examiner cited a Kansas City VAMC employee health audiogram from 1992 and noted a review of several employee health and ENT audiograms in the examination report.  Unfortunately the Board notes that these audiograms were not associated with the claims folder and as such could not be reviewed.  The Board notes that the record contains references to these reports in VA outpatient treatment records dated in October 1998 (referencing a November 1992 baseline audiogram of the Veteran) and in March 2002 (referencing a baseline audiogram of the Veteran conducted in November 1999).  Medical records relied on must be associated with the claims files.  The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the Veteran's appeal must be remanded to obtain these treatment records.  

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  With regard to tinnitus, the Board notes that the Veteran is competent to attest to hearing problems and ringing in his ears.  The Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to report the existence of tinnitus and present evidence of continuity of symptomatology. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this instance, the Board notes that the Veteran claims that he has had hearing problems, to include ringing in his ears, as a result of his active duty service.  It is noted that the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from Kansas City VAMC to specifically include employee health and ENT audiograms and reports from 1992 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.  

2.  If any additional audiological records are obtained as a result of this remand that were not previously of record, refer the case to the September 2008 VA examiner for a supplemental opinion as to whether it is at least as likely as not that the Veteran's tinnitus had its onset in, or is otherwise etiologically related to, the Veteran's military service.  Upon review of those records, the examiner should indicate whether any revision to the prior medical opinion provided in September 2008 (with addendum provided in December 2008) is warranted.  A complete rationale for any additionally provided opinion should be provided.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination to obtain the requested medical opinion noted above.  Request that the examiner review the claims folder again, and specifically note that such review has been accomplished. 

3.  When the development requested has been completed, the case should again be reviewed by the AMC/RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


